Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. ■
PER CURIAM:
Simon Allen, Jr., appeals the district court’s order accepting the magistrate judge’s recommendation to dismiss his civil action against Defendants after a review, pursuant to 28 U.S.C. §§ 1915,1915A(b)(l) (2012). We have reviewed the record and find no reversible error. Accordingly, we deny Allen’s motion for a transcript at government expense and affirm the district court’s judgment. Allen v. Lee, No. 8:15-cv-00504-RMG (D.S.C. Apr. 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.